PER CURIAM:
Appellants are a Jewish organization and two rabbis who were denied permission by the State of Georgia to display a Chanukah menorah in the State Capitol Rotunda for the eight-day Chanukah observance in 1991. The district court granted summary judgment in favor of the State, based on its conclusion that by permitting the display in the Rotunda the State would send an impermissible message of the State’s endorsement of religion in violation of the Establishment Clause.
The district court found that the State intentionally opened the Rotunda to numerous varieties of speech and symbolic expression, from political to religious, through its consistent application of a content-neutral, equal access policy. The district court concluded as a matter of law that the Rotunda is a “limited” or “created” public forum, but that the proposed unattended display of a 15-foot tall menorah for an 8-day period was properly denied by the State.
We agree with the decision of the district court and adopt its opinion, which we attach as an appendix, as the opinion of this court.
AFFIRMED.
APPENDIX
United States District Court Northern District of Georgia Atlanta Division
Chabad-Lubavitch of Georgia, Yossi New, and Yossi Lerman vs. Zell Miller, Michael J. Bowers, Luther Lewis, and Max Cleland
Civ. No. l:90-cv-2730-ODE
ORDER
This case alleging violations of the First Amendment is before the court on Plaintiffs’ motion for partial summary judgment and injunctive relief on Count II of Plaintiffs’ Second Amended Verified Complaint and on Defendants’ motion for summary judgment.
Plaintiff Chabad-Lubavitch of Georgia (“Chabad”) is a Hasidic Jewish group based in Georgia which is dedicated to reawakening and educating other Jews and the public on the Jewish faith. Plaintiffs Rabbi Yossi New and Rabbi Yossi Lerman are two members of Chabad. This dispute arises from Plaintiffs’ attempt to maintain a menorah on the plaza in front of the State Capitol building in Atlanta, Georgia, or alternatively in the Rotunda of the Cap-titol Building, for the duration of Chanukah, 1991.
The facts in this case are uncontested. Much of the procedural and factual history of this case has previously been recounted in this court’s opinion of December 11,1990 which denied Plaintiffs’ motion for temporary restraining order. See Chabad-Lubavitch of Georgia, Inc. v. Harris, 752 F.Supp. 1063 (N.D.Ga.1990). For ease of reference, the court will again summarize the history of the case.
During Chanukah, 1989, Plaintiffs erected a fifteen foot high steel menorah on the plaza in front of the State Capitol. The menorah was accompanied by a bright yellow sign which read “HAPPY CHANUKA from CHABAD OF GEORGIA.” The menorah was lit in a religious ceremony and remained on the plaza for the eight days of *1388Chanukah. Each day it was re-lit for thirty to forty-five minutes. Prior to placing the menorah on the plaza in 1989, Plaintiffs sought permission from ,the Georgia Building Authority which, along with the Governor’s office, has authority over the Capitol grounds. They received permission from Defendant Luther Lewis, who was then Acting Director of the Georgia Building Authority.
During December, 1989, while the menorah was on display, Stanley Gunter of the Governor’s staff noticed it. At the hearing on Plaintiffs’ motion for temporary restraining order, Mr. Gunter testified that he became concerned about the establishment clause implications of the display and that he resolved to check out that concern if Chabad made another request to display the menorah. At about the same time, Mr. Gunter also noticed a live nativity scene, sponsored and organized by the Georgia Building Authority, in the Rotunda of the Capitol. The nativity scene was surrounded by a Christmas tree, reindeer, gifts and a Santa Claus.
Prior to Chanukah, 1990, an employee of Chabad telephoned Mr. Gunter and requested permission to once again erect the menorah on the plaza. A request was also made to repeat the candle-lighting ceremony. On November 1, 1990, the office of Governor Joe Frank Harris sent a letter to Attorney General Michael J. Bowers requesting that he review and analyze the proposed 1990 Rotunda Christmas display, the menorah display and the proposed Chanukah candle-lighting ceremony to determine whether they violated the establishment clause of the First Amendment. In response, the Attorney General sent Governor Harris an opinion letter. That letter concluded that the 1990 Rotunda display, which would have consisted of a live nativity scene and would have been opened with religious music and prayers, violated the establishment clause. As to Plaintiffs’ activities, the Attorney General concluded that the candle-lighting ceremony, which included the display of the menorah for a short period in the plaza area, did not violate the First Amendment. However, the Attorney General opined that the display of the menorah for the entire eight days of Chanukah created an impermissible appearance of State sponsorship.
On November 14, 1990, Mr. Gunter telephoned Chabad and related the Attorney General’s opinion that the menorah display throughout Chanukah would be unconstitutional. At that time, Mr. Gunter denied Chabad’s request for the eight day display. A candle-lighting ceremony, including use of the menorah, was approved for December 18, 1990.1 On December 7, 1990, in response to the denial of their request to display the menorah during the eight days of Chanukah, Plaintiffs filed a complaint and motion for temporary restraining order. Three days later, Plaintiffs filed their first amended complaint. That complaint alleged that by denying Plaintiffs’ request to erect and maintain a menorah during Chanukah, Defendants had engaged in content-based discrimination that was not supported by a compelling governmental interest. Chabad sought a preliminary and permanent injunction authorizing and ordering Defendants to permit the erection and maintenance of the menorah on the plaza of the State Capitol for the duration of Chanukah.
On December 10, 1990, the court held an evidentiary hearing on Plaintiffs’ motion for temporary restraining order. By order dated December 11, 1990, the court denied that motion on the grounds that the Georgia Building Authority Buildings and Grounds Policy, adopted at the annual meeting of the Georgia Building Authority more than two years prior to Plaintiffs’ request, forbade the placement of any unattended display on the Capitol grounds. The court found that this policy was a reasonable time, place and manner regulation in that it was “content neutral”, “narrowly tailored to serve a significant gov*1389ernment interest” and “[left] open ample alternative channels of communication.” 752 F.Supp. at 1068. Therefore, the court found that Chabad was unlikely to succeed on the merits in showing a violation of the First Amendment.
Chabad immediately filed an emergency motion with the United States Court of Appeals for the Eleventh Circuit. On December 12, the Court of Appeals denied Plaintiffs’ emergency motion. Thereafter, Plaintiffs’ dismissed their appeal, and elected to proceed to judgment in this court.
In January, 1991, ■ Chabad renewed its request to display its menorah on the grounds of the State Capitol. In addition to that request, which was identical to the request of previous years, Chabad made an alternative request to erect its menorah inside the Capitol Rotunda. On March 13, 1991, after receiving no response to either of these requests, Plaintiffs filed a motion to amend their complaint.2 By order dated April 25, this court granted Plaintiffs’ motion as unopposed. Plaintiffs’ second amended complaint added a Count II in which Plaintiffs sought a permanent injunction authorizing and ordering Defendants to permit the erection and maintenance of a menorah in the Rotunda of the State Capitol. On November 7,1991, Plaintiffs filed a motion for partial summary judgment on Count II. The next day, Defendants filed a motion for summary judgment on both counts of Plaintiffs’ complaint.
For the sake of simplicity, the court will address Defendants’ motion for summary judgment first. In Plaintiffs’ brief in opposition to Defendants’ motion for summary judgment, Plaintiffs acknowledge that the State is entitled to summary judgment on Count I of the complaint. Specifically, Plaintiffs agree that the Georgia Building Authority Buildings and Grounds Policy— which prohibits the placing of unattended objects on the plaza of the State Capitol— has been enforced by the State in a content-neutral manner. As such, Plaintiffs acknowledge that the State may refuse to permit Chabad to place its menorah on the Capitol plaza for the eight-day duration of Chanukah. Accordingly, Defendants’ motion for summary judgment as to Count I of Plaintiffs’ complaint is GRANTED as unopposed.
Defendants’ motion for summary judgment as to Count II of the complaint requires substantially more analysis. The parties agree that the Georgia Building Authority Buildings and Grounds Policy, which prohibits the placing of unattended objects on the plaza of the State Capitol, is not applicable to the Rotunda of the State Capitol.3 Defendants acknowledge that there are no other content-neutral policies which would prohibit unattended displays in the Rotunda. Nonetheless, Defendants believe that they are entitled to summary judgment on Count II of Plaintiffs’ complaint and advance two separate arguments to support this claim. The court will address each claim in turn.
Defendants’ first argument, raised briefly in the memorandum of law in support of Defendants’ motion for summary judgment and more extensively in Defendants’ response to Plaintiffs’ motion for partial summary judgment, rests on the claim that the Capitol Rotunda is not a public forum. As such, Defendants argue that they are entitled to ban the menorah display in order “to preserve the property ... for the use to which it is lawfully dedicated.” Perry Education Assn. v. Perry Local Educators’ Assn., 460 U.S. 37, 46, 103 S.Ct. 948, 955, 74 L.Ed.2d 794 (1983) *1390(citations omitted). Plaintiffs concede that the Rotunda is not a “traditional” public forum. They argue, however, that the State has opened up the Rotunda for use by the public as a place for expressive activity. According to Plaintiffs, this action by the State amounts to the designation of the Rotunda as a “limited” or “created” public forum.
In determining whether a governmental body has designated public property as a limited public forum, courts must:
[look] to the policy and practice of the government to ascertain whether it intended to designate a place not traditionally open to assembly and debate as a public forum. [They must also examine] the nature of the property and its compatibility with expressive activity to discern the government’s intent.
Cornelius v. NAACP Legal Defense Fund, 473 U.S. 788, 802-03, 105 S.Ct. 3439, 3449, 87 L.Ed.2d 567. See also Stewart v. District of Columbia Armory Bd., 863 F.2d 1013, 1017 (D.C.Cir.1988) (courts must examine “the consistent policy and practice of the government”). The Cornelius court, after setting out the above criteria, went on to provide several examples of state policies which are sufficient to designate property as a limited public forum. For example, in Widmar v. Vincent, 454 U.S. 263, 102 S.Ct. 269, 70 L.Ed.2d 440 (1981), the Court found that the policy of a state university to make meeting facilities available to student groups provided clear evidence of an intent to create a public forum. Similarly, in Southeastern Promotions, Ltd. v. Conrad, 420 U.S. 546, 95 S.Ct. 1239, 43 L.Ed.2d 448 (1975), the Court found that a municipal auditorium and a city-leased theater which were, in practice, dedicated to expressive activities constituted a limited public forum.
As detailed in Plaintiffs’ Statement of Material Facts, over the past nine years the State of Georgia has opened the Rotunda to the citizens of Georgia for use as a place of expressive activity. The State has allowed press conferences by groups such as the Lake Lanier Environmental Watch Group and the National Organization for the Reform of Marijuana Laws. Plaintiffs’ Statement of Material Facts, ¶¶ 10, 17. It has also allowed cultural events like a rally by the Friends of Independent Living and a Holocaust Commemoration sponsored by numerous Jewish groups. Id. at K1123, 26. Finally the State has permitted private citizens and groups to erect displays in the Rotunda. For example, an 18-foot tall Indian Teepee has been displayed numerous times in connection with the annual Indian Heritage Week. Id. at ¶¶ 35, 38-40, 43. The undisputed evidence shows that the above described historical, educational and cultural events, and many others, have been permitted by the State in conformity with a content-neutral, equal access policy and that the State has allowed access to the Rotunda on a first-come, first-serve basis to all interested parties.4 See Defendants’ Response To Plaintiffs’ Statement Of Material Facts, Till 10-29.
A review of the diverse list of speech and events permitted in the Rotunda makes it patently clear that the State of Georgia has designated the Rotunda as a limited public forum. Numerous varieties of speech and symbolic expression, from political to religious, have been permitted in the Rotunda. Through its consistent practice over the past nine years, the State has revealed its intent to open up the Rotunda to assembly and debate. Cornelius, 473 U.S. at 802-03, 105 S.Ct. at 3449. Therefore, it has designated the Rotunda as a limited public forum.5
*1391Defendants make a second argument which is closely related to the public forum argument. Defendants maintain that even if the Capitol Rotunda has become a limited public forum by virtue of the State’s grant of access to various groups, the resulting constitutional right to speak extends only to other entities of “similar character”. The State distinguishes between the secular displays that have been permitted in the Rotunda and the menorah display at issue in the instant case and argues that allowing secular displays in the Rotunda should not be construed as opening the forum to religious symbols.
This argument misconstrues the implications of designating public property as a limited public forum. The State’s attempt at distinguishing between religious and secular speech constitutes content-based discrimination. Congregation Lubavitch v. City of Cincinnati, 923 F.2d 458, 460 (6th Cir.1991) (“Discrimination against religious speech as such is content-based....”); Chabad-Lubavitch of Georgia, 752 F.Supp. at 1066. Once property has been designated as a limited public forum by opening it generally to the public, content-based distinction is permissible only if narrowly tailored to serve a compelling state interest. Widmar, 454 U.S. at 270, 102 S.Ct. at 274. “The Constitution forbids a State to enforce certain exclusions from a forum generally open to the public, even if it was not required to create the forum in the first place.” Id. at 267-68, 102 S.Ct. at 273. Applicable precedent provides no legal support for Defendants’ argument that religious displays may be excluded from the Rotunda, while all other forms of speech are allowed.6
The recognition of the Rotunda as a limited public forum provides only a starting point for analysis of this dispute. As described above, under well-established First Amendment jurisprudence, in order to restrict protected speech7 in a public forum based on content, the State must meet the test of strict scrutiny, i.e., Defendants must show that the restriction is narrowly tailored to serve a compelling state interest. Widmar, 454 U.S. at 270, 102 S.Ct. at 274.8 Defendants contend that the need to avoid a violation of the establishment clause amounts to a compelling state interest sufficient to satisfy the strict scrutiny test. The Supreme Court has held that the need to avoid an establishment clause violation does represent a compelling state interest, but only if the proposed speech actually violates the clause. Widmar, 454 U.S. at 271, 102 S.Ct. at 275. Thus, Defendants’ second argument in support of their motion for summary judgment is that permitting the erection of the Chabad menorah inside the Capitol Rotunda would be a violation of the establishment clause.
In the instant case, the court has already implicitly recognized that the menorah is a *1392religious symbol. Chabad-Lubavitch, 752 F.Supp. at 1066-67.9 Neither party contests this conclusion. The determination of whether the display of a religious symbol on government property contravenes the First Amendment’s establishment clause is controlled by the line of cases which began with Lemon v. Kurtzman, 403 U.S. 602, 612-13, 91 S.Ct. 2105, 2111, 29 L.Ed.2d 745 (1971).10 Over the course of the twenty years since the Lemon test was developed, lower federal courts have consistently used it to determine the constitutionality of various religious displays. The Supreme Court, however, has seemingly resisted applying the test to every case of religious displays. See Doe v. Small, 934 F.2d 743, 757-58 (7th Cir.1991) (“the Supreme Court itself has resisted wholeheartedly adopting the test in every case”). As recently as Lynch v. Donnelly, 465 U.S. 668, 104 S.Ct. 1355, 79 L.Ed.2d 604 (1984), in which the Court upheld the display of a creche by the city of Pawtucket, Rhode Island, the Court expressed its doubts about the continuing validity of the Lemon test, stating, “we have repeatedly emphasized our unwillingness to be confined to any single test or criterion in this sensitive area.” 465 U.S. at 679, 104 S.Ct. at 1362 (quoted in Doe, 934 F.2d at 758). Nevertheless, Chief Justice Burger applied the three prongs of the Lemon test in his majority opinion upholding the creche. 465 U.S. at 681, 104 S.Ct. at 1363.
In the most recent applicable case, the Supreme Court appears to have returned to the Lemon test, putting emphasis on the second prong — the appearance or effect of endorsing religion. Justice Blackmun, writing the opinion of the Court, explained:
[T]he government’s use of religious symbolism is unconstitutional if it has the effect of endorsing religious beliefs, and the effect of the government’s use of religious symbolism depends upon its context.
County of Allegheny v. ACLU, 492 U.S. 573, 597, 109 S.Ct. 3086, 3103, 106 L.Ed.2d 472 (1991). Justice Blackmun found that this test accurately portrayed the relevant constitutional principles at issue in religious display cases. Id. at 597,109 S.Ct. at 3103 (“[tjhese general principles are sound, and have been adopted by the Court in subsequent cases.”).
In Allegheny, the Supreme Court examined the constitutionality of two privately owned holiday displays which were erected on public property in the city of Pittsburgh. The first display was a creche depicting the Christian nativity scene which was placed on the “Grand Staircase” in the center of the Allegheny County Courthouse. The creche was not accompanied by any other decorations or placed next to any secular ornaments. The second display was a Chanukah menorah, similar to the one in the instant case, placed outside the City-County Building next to a Christmas tree and a sign saluting liberty. Id. at 578, 109 S.Ct. at 3093. The Court divided sharply on the issue of whether these private displays on public property violated the establishment clause.
The division of the Court resulted in two different majorities. A majority consisting of Justices Blackmun, Brennan, Marshall, Stevens and O’Connor held that the display of the creche in the county courthouse violated the establishment clause. Justice Blackmun, joined by Justice O’Connor, wrote for the Court. Justice Blackmun focused on the “context” in which the display was placed:
... the Court has made clear that, when evaluating the effect of government con*1393duct under the Establishment Clause, we must ascertain whether ‘the challenged governmental action is sufficiently likely to be perceived by adherents of the controlling denominations as an endorsement, and by the nonadherents as a disapproval, of their individual religious choices.’ ... Accordingly, our present task is to determine whether the display of the creche ... in [its] ‘particular physical setting[J’ has the effect of endorsing or disapproving religious beliefs.
492 U.S. at 597, 109 S.Ct. at 3103 (citations and footnote omitted, emphasis added).
In finding the creche display unconstitutional, Justice Blackmun explained:
... nothing in the context of the display detracts from the creche’s religious message. The [display at issue in Lynch v. Donnelly, 465 U.S. 668 [104 S.Ct. 1355, 79 L.Ed.2d 604] (1984) ] composed a series of figures and objects, each group of which had its own focal point. Santa’s house and his reindeer were objects of attention separate from the creche, and had their specific visual story to tell. ... Here, in contrast, the creche stands alone: it is the single element of the display on the Grand Staircase.11
Furthermore, the creche sits on the Grand Staircase, the ‘main’ and ‘most beautiful part’ of the building that is the seat of county government.... No viewer could reasonably think that it occupies this location without the support and approval of the government. Thus, by permitting the ‘display of the creche in this particular physical setting/ ... the county sends an unmistakable message that it supports and promotes the Christian praise to God that is the creche’s religious message.
492 U.S. at 598-600, 109 S.Ct. at 3104 (citations and footnotes omitted, emphasis added).12
In contrast, a majority consisting of Chief Justice Rehnquist and Justices White, Blackmun, O’Connor, Scalia and Kennedy found that the display of the menorah did not violate the establishment clause. Justice Blackmun explained:
... the menorah here stands next to a Christmas tree and a sign saluting liberty. While no challenge has been made here to the display of the tree and the sign, their presence is obviously relevant in determining the effect of the menorah’s display. The necessary result of placing a menorah next to a Christmas tree is to create an ‘overall holiday setting’ that represents both Christmas and Chanukah — two holidays, not one.
492 U.S. at 614, 109 S.Ct. at 3112. Justice Blackmun concluded that the display which represented both Christmas and Chanukah “are part of the same winter-holiday season, which has attained a secular status in our society.” Id. at 616, 109 S.Ct. at 3113.13 Thus, the Allegheny case teaches that, in ascertaining whether the display of a religious symbol conveys a message of government endorsement of religion in violation of the establishment clause, the court must examine the context in which the religious symbol is displayed. This focus on context is consistent with the *1394Court's earlier jurisprudence in this area. See Lynch v. Donnelly, 465 U.S. 668, 692, 104 S.Ct. 1355, 1369 (O’Connor, J., concurring and finding that the constitutionality of a religious display depends on its “particular physical setting”); Stone v. Graham, 449 U.S. 39,101 S.Ct. 192, 66 L.Ed.2d 199 (1980) (holding that the display of the Ten Commandments on the walls of public classrooms violates the Establishment Clause under similar rationale).
Chabad’s proposed menorah display in the Rotunda would be virtually identical, in terms of its physical context, to the illicit creche display in Allegheny. If the State complied with Chabad’s request, the fifteen-foot steel menorah would be displayed in the heart of the State Capitol. It would not be surrounded by other secular symbols of the holiday season. Rather, it would be a prominent and isolated structure and not visually part of any comprehensive secular display.14
Allegheny held that the unaccompanied display of a creche, a clearly religious symbol, in the center of an important county building violated the establishment clause by leading a viewer to the inescapable conclusion that the symbol has the support and approval of the government. 492- U.S. at 600, 109 S.Ct. at 3105. The logical extension of the Allegheny decision is that the display of a religious symbol like a menorah, in the center of a state capítol building, unadorned by secular symbols, also conveys a message of government endorsement of religion which is impermissible under the establishment clause. The Second Circuit, in a case remarkably similar to the instant case, reached the same conclusion. In Kaplan v. City of Burlington, 891 F.2d 1024 (2nd Cir.1989), the Court of Appeals reviewed the dismissal by a District Court of a complaint which challenged a city’s decision to permit the placement of a menorah in a city hall park by a private group. The menorah, like the creche in Allegheny and the menorah in this case, was displayed on public property which was closely associated with a core government function and was displayed alone. The Court of Appeals reversed the District Court’s dismissal of the complaint, finding that “Allegheny teaches that the display of a menorah on government property in this case conveys a message of government endorsement of religion in violation of the Establishment Clause.” 891 F.2d at 1024. Compare Americans United For Separation of Church and State v. City of Grand Rapids, 922 F.2d 303 (6th Cir.1990) (speculating that Allegheny does not prohibit the erection of a privately-owned menorah on a municipal plaza).
Plaintiffs offer two arguments which they believe distinguish this case from Allegheny. The first is that the Georgia State Capitol Rotunda, unlike the courthouse in Allegheny, is a public forum. According to Plaintiffs, the erection of a privately owned religious symbol in a public forum for a relatively short period of time in a public forum would not convey a message of governmental sponsorship, even if the forum is inside a governmental building. Plaintiffs argue that persons who view the menorah in the Rotunda would do so in the context of the State’s longstanding practice of opening the Rotunda to a broad spectrum of protected speech and thus would not mistake the display for a state sponsored event. In support of this argument, Plaintiffs point out that this court, in its November 11, 1990 order which denied Plaintiffs’ motion for a temporary restraining order, found no binding authority which would extend the Allegheny holding from the non-public into the public forum. However, after a review of the rationale of Allegheny the court is compelled to hold that Allegheny does apply to this case.
. In Allegheny, the Court found that the context of the creche caused viewers to mistakenly conclude that the display had the endorsement of the government. This finding turned on the fact that the creche stood alone and was disassociated from other secular symbols. The menorah in this case would be similarly isolated. It is *1395uncontested that the Rotunda, where the menorah would be displayed, is a location where others are free to engage in speech and to place displays. Common sense dictates, however, that many of the persons who enter the Capitol Building and view the Chabad menorah would be unaware of that previous activity. Those persons would not view the menorah in the context of the State’s longstanding practice of opening the Rotunda to a broad spectrum of protected speech. Instead, the persons viewing an isolated menorah in the center of the State Capitol would, in all likelihood, conclude that the menorah occupies the center of the Capitol with the support and approval of the State of Georgia. By permitting the display of the menorah in that setting, the State would send a message that it supports the religious message conveyed by the menorah.
The conclusion that the public forum status of the Rotunda does not change the result compelled by Allegheny is supported by the Supreme Court’s decision in Wid-mar. There, the Court indicated that whether a given forum is public or not is only one factor to be considered in determining whether the context of a display indicates that the government has placed its imprimatur on the message. 454 U.S. at 274, 102 S.Ct. at 276. Allegheny makes it clear that the physical context of the display is the most important factor to be considered. Here, despite the fact that the Rotunda is a public forum, the physical context of the menorah display would communicate a message which violates the First Amendment. See Kaplan, 891 F.2d at 1028.
Plaintiffs’ second argument in attempting to distance this case from Allegheny is contained in their brief in opposition to Defendants’ motion for summary judgment. Briefly stated, Plaintiffs argue that Allegheny cannot be applicable because their right to display a menorah cannot turn on whether the State has chosen to erect a Christmas tree at the time of their request. That is not the implication of the rule announced in Allegheny nor is it the holding of the court today. The decision of the court today is limited to a finding that the erection by Chabad of a menorah in the Rotunda of the State Capitol, unaccompanied by other secular symbols, would violate the establishment clause of the First Amendment. It may well be, though the court does not reach the issue, that Plaintiffs could legally erect a display in the Rotunda which included both secular symbols and a menorah without implicating the establishment clause. It is clear, however, that Plaintiffs’ intended display of a fifteen-foot tall, unattended menorah in the Rotunda would result in a violation of the establishment clause. As such, Defendants have presented a compelling interest sufficient to restrict Plaintiffs’ First Amendment speech. Therefore, Defendants are entitled to summary judgment on Count II of Plaintiffs’ second amended complaint. Under these circumstances, Plaintiffs’ motion for partial summary judgment on Count II must be denied.
Accordingly, Defendants’ motion for summary judgment [# 32-1] is GRANTED. Plaintiffs’ motion for partial summary judgment and for injunctive relief [# 31-1] is DENIED.
SO ORDERED, this 5 day of December, 1991.
/s/ Orinda D, Evans ORINDA D. EVANS United States District Judge

. The Christmas display was also modified in light of the Attorney General’s letter. In 1990, it consisted only of a Christmas tree and was unveiled in a ceremony in which choirs sang secular and religious songs. Apparently, the 1991 display will be similar.


. The State eventually took action on Plaintiffs’ request to erect a menorah display. By letter dated November 27, 1991 from Ray O. Lerer of the Attorney General’s Office to Plaintiffs' counsel, the State approved Chabad’s request to hold a Chanukah candle lighting ceremony at the Capitol. Chabad’s request to leave an unattended menorah on Capitol grounds or in the Rotunda was denied.


. The State does not interpret the term "grounds" as used in the Buildings and Grounds Policy to pertain to the area inside the State Capitol building, including the Rotunda. See Defendants' Statement of Material Facts As To Which There Is No Genuine Issue, ¶ 23.


. In fact, as Plaintiffs point out, the State does not assert that it has ever denied any group’s request to hold an event or erect a display in the Rotunda.


. Defendants argue that the government does not create a public forum merely by permitting limited discourse on public property, but only by intentionally opening up that property for public discourse. Defendants cite United States v. Kokinda, 497 U.S. 720,-, 110 S.Ct. 3115, 3119, 111 L.Ed.2d 571 (1990) as support for the claim that the only way to intentionally open up public property for public discourse is to "expressly designate" the property as a public forum. Defendants' argument misconstrues Ko-kinda. Kokinda cites Cornelius v. NAACP Legal Defense and Educational Fund, cited supra, with approval. 497 U.S. at-, 110 S.Ct. at 3121. Cornelius explicitly provided that courts must *1391“look to the policy and practice of government to ascertain whether it intended to designate a place not traditionally open to assembly and debate as a public forum.” 473 U.S. at 802-03, 105 S.Ct. at 3449. As the Second Circuit has explained, "intent is not merely a matter of stated purpose. Indeed, it must be inferred from a number of objective factors, including: [the government’s] policy and past practice, as well as the nature of the property....” Paulsen v. County of Nassau, 925 F.2d 65 (2nd Cir.1991). The policy and past practice of the State of Georgia to provide equal access to the Rotunda on a content-neutral basis establishes that the Rotunda is a limited public forum.


. That is not to say that a public forum may not be created for a limited purpose, such as only for use by certain groups or only for discussion of certain subjects. See Perry, 460 U.S. at 45 n. 7,103 S.Ct. at 955 n. 7. The State of Georgia does not contend that it has created such a limited-purpose forum. Because the State has created a forum generally open for use by the public, it has "assumed an obligation to justify its discriminations and exclusions under applicable constitutional norms.” Widmar, 454 U.S. at 267, 102 S.Ct. at 273 (footnote omitted).


. The court has already determined that the menorah display constitutes symbolic speech which is "squarely within the ambit of protected speech.” Chabad-Lubavitch of Georgia, 752 F.Supp. at 1066.


. The standards applicable to content-based discrimination are identical for limited and traditional public fora. Perry, 460 U.S. at 46, 103 S.Ct. at 955.


. All of the Supreme Court Justices in Allegheny seem to agree with this conclusion, although Justice Blackmun indicated that his view is that the menorah’s message is "not exclusively religious.” 492 U.S. at 613, 109 S.Ct. at 3111. Other Circuit Courts which have considered the issue have found that the menorah is a religious symbol. See e.g., Kaplan 891 F.2d at 1028.


. The three-prong Lemon test provides:
[A] statute or practice which touches upon religion, if it is to be permissible under the Establishment Clause, [1] must have a secular purpose; [2] must neither advance nor inhibit religion in its principal or primary effect; and [3] must not foster an excessive entanglement with religion.
403 U.S. at 612-13, 91 S.Ct. at 2111.


. The Court noted that the presence of other Christmas decorations elsewhere in the county courthouse failed to negate the endorsement effect of the creche. 492 U.S. at 598 n. 48, 109 S.Ct. at 3104 n. 48.


. Justices Brennan, Marshall and Stevens reached the same conclusion on the rationale that "the display of an object that 'retains a specifically Christian [or other] religious meaning,’ ... is incompatible with the separation of church and state demanded by our Constitution." 492 U.S. at 637, 109 S.Ct. at 3124 (Brennan, J., concurring in part and dissenting in part) (citations omitted). Thus, these three justices would not allow any publicly supported display of religious symbols. See Kaplan v. City of Burlington, 891 F.2d 1024, 1028 (2nd Cir.1989).


.The other Justices who approved the menorah display did so on the grounds that the government was not using its "power to coerce ... to further the interests of Christianity or Judaism....” As is evident from this quote, the opinion of Justice Kennedy, joined by the Chief Justice and Justices White and Scalia, advocated the adoption of an approach different from the Lemon test in religious display cases. 492 U.S. at 655, 109 S.Ct. at 3134 (Kennedy, J., concurring in part and dissenting in part).


. While the State has indicated its intent to erect a Christmas tree inside the Rotunda, the tree would not be displayed until after Chanukah ends on December 8.